Motion (1) for vacatur of the order of the Court of Appeals dated June 1, 1967 dismissing the appeal herein [see 19 N Y 2d 1015], (2) for substitution of the executor for the now deceased appellant Thomas as the party appellant herein, and/or (3) for clarification of said order of dismissal, dated June 1, 1967, dismissed. Upon the death of appellant Thomas the incompetency proceeding abated. (Matter of Beckwith, 87 N. Y. 503; Garter v. Beckwith, 128 N. Y. 312; Matter of Frank, 283 N. Y. 106; Matter of Fleming, 223 App. Div. 849; see, also, Ann., 54 ALR 2d 1161.) As the action did not survive the death of appellant Thomas, CPLR 1015 does not authorize substitution of another for her as party appellant.